Case 2:20-cv-08035-SVW-JPR Document 17 Filed 01/22/20 Page 1 of 1 Page ID #:61
 Troutman Sanders LLP
 875 Third Avenue
 New York, New York 10022

 troutman.com


 Daniel E. Gorman
 daniel.gorman@troutman.com




                                                                                 January 22, 2020
 VIA ECF

 Hon. George B. Daniels
 United States District Judge
 United States District Court
 Southern District of New York
 500 Pearl Street, Room 11A
 New York, New York 10007

 Re:    Hong Liu v. Faraday&Future Inc., et. al.
        Case No. 1:20-CV-00019-GBD

 Dear Judge Daniels:

         This firm represents Defendants Faraday&Future Inc. (“Faraday”), Smart King Ltd.
 (“Smart”), Jiawei Wang, and Chaoying Deng (collectively, the “Defendants”) in the above-
 referenced action. Pursuant to Individual Rules II(A)(i) and II(C) of Your Honor’s Individual
 Practices, Defendants respectfully request an extension of time up to and including February 14,
 2020 for Defendants to answer, move or otherwise respond to Plaintiff’s Complaint, filed on
 January 3, 2020 (the “Complaint”).

         The current deadline to answer, move or otherwise respond to the Complaint as to Faraday
 is January 27, 2020, and as to Smart is January 28, 2020.

        Defendants accept service of process as to all Defendants as of January 21, 2020, and waive
 any defense based on service of process. The Parties agree that to the extent Defendants file a
 motion to dismiss, Plaintiff’s deadline to file an opposition will be on or before March 6, 2020,
 and Defendants’ reply will be due on or before March 20, 2020.

         This is Defendants’ first request for an extension of time to respond to the Complaint and
 Plaintiff consents to this request.

                                                     Respectfully submitted,

                                                     /s/ Daniel E. Gorman
                                                     Daniel E. Gorman
 cc: All Counsel for Record (via ECF)
